            Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

KIMBERLY KUBAS
         Plaintiff,                                          Civil Action No.: 1:20-cv-2456

v.

331B, LLC d/b/a Rockwell Fitness
      Defendant.

******************************************************************************
                     DEFENDANT’S ANSWER TO COMPLAINT

       Defendant, 331B, LLC, (hereinafter “331B”) by and through Jason C. Buckel, T. Lee Beeman,

Jr., and Buckel, Levasseur, Pillai & Beeman, LLC, its counsel, hereby files its Answer to Plaintiff’s

Complaint and in support thereof, state the following:

                                          I. THE PARTIES

       1.        Defendant lacks knowledge or information sufficient to admit or deny the allegations

in Paragraph 1.

       2.        Defendant admits the allegations contained in Paragraph 2 of the Complaint.

       3.        Defendant admits that “Rockwell Fitness” is a trade name under which 331B operates

its gym facility; and denies the allegation that Plaintiff was “unlawfully terminated” in Paragraph 3 of

the Complaint.

                                     II. JURISDICTION AND VENUE

       4.        Defendant admits the allegations contained in Paragraph 4 of the Complaint.

       5.        Defendant admits the allegations contained in Paragraph 5 of the Complaint.

                         III. EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.        Defendant denies the allegations contained in Paragraph 6 of the Complaint.

       7.        Defendant denies the allegations contained in Paragraph 7 of the Complaint.



                                               Page 1 of 6
             Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 2 of 6



                                     IV. STATEMENT OF FACTS

       8.      Defendant admits the allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant denies the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendant denies the allegations contained in Paragraph 10 of the Complaint.

       11.     Defendant admits the allegations contained in Paragraph 11 of the Complaint in part;

but denies the inference in the allegation that Plaintiff ever made a complaint to Chisolm “that Mr.

Conway had sexually harassed her and other female employees of RWF.”

       12.     Defendant admits the allegations contained in Paragraph 12 of the Complaint.

       13.     Defendant denies the allegations contained in Paragraph 13 of the Complaint.

       14.     Defendant denies the allegations contained in Paragraph 14 of the Complaint.

       15.     Defendant denies the allegations contained in Paragraph 15 of the Complaint.

       16.     Defendant denies the allegations contained in Paragraph 16 of the Complaint.

       17.     Defendant denies the allegations contained in Paragraph 17 of the Complaint.

       18.     Defendant denies the allegations contained in Paragraph 18 of the Complaint.

       19.     Defendant denies the allegations contained in Paragraph 19 of the Complaint.

       20.     Defendant denies the allegations contained in Paragraph 20 of the Complaint.

       21.     Defendant denies the allegations contained in Paragraph 21 of the Complaint.

       22.     Defendant denies the allegations contained in Paragraph 22 of the Complaint.

       23.     Defendant denies the allegations contained in Paragraph 23 of the Complaint.

       24.     Defendant denies the allegations contained in Paragraph 24 of the Complaint.

       25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

       26.     Defendant denies the allegations contained in Paragraph 26 of the Complaint.

       27.     Defendant denies the allegations contained in Paragraph 27 of the Complaint.

       28.     Defendant denies the allegations contained in Paragraph 28 of the Complaint.

                                             Page 2 of 6
             Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 3 of 6



       29.     Defendant denies the allegations contained in Paragraph 29 of the Complaint.

       30.     Defendant denies the allegations contained in Paragraph 30 of the Complaint.

                                         COUNT I: RETALIATION

       31.     Defendant incorporates the specific admissions, denials, and/or responses in each of

the prior paragraphs of its Answer as if set forth fully herein.

       32.     Paragraph 32 of the Complaint sets forth direct quotations of a legal statute; it does not

require a response as to its factual foundation.

       33.     Defendant denies the allegations contained in Paragraph 33 of the Complaint.

       34.     Defendant denies the allegations contained in Paragraph 34 of the Complaint.

       35.     Defendant denies the allegations contained in Paragraph 35 of the Complaint.

       36.     Defendant denies the allegations contained in Paragraph 36 of the Complaint.

                                 GENERAL DENIAL OF ALLEGATIONS

       All allegations that have not been specifically admitted are hereby denied, pursuant to Rule

8(b)(3) of the Federal Rules of Civil Procedure.

                                 FIRST AFFIRMATIVE DEFENSE

       37.     Plaintiff’s claims are barred by accord and satisfaction.

                               SECOND AFFIRMATIVE DEFENSE

       38.     Plaintiff’s claims are barred by estoppel.

                                THIRD AFFIRMATIVE DEFENSE

       39.     Plaintiff’s claims are barred by failure of consideration.

                                FORTH AFFIRMATIVE DEFENSE

       40.     Plaintiff’s claims are barred by the doctrine of laches.

                                 FIFTH AFFIRMATIVE DEFENSE

       41.     Plaintiff’s claims are barred as being previously paid.

                                                   Page 3 of 6
             Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 4 of 6



                                SIXTH AFFIRMATIVE DEFENSE

       42.     Plaintiff’s claims are barred as being previously released.

                              SEVENTH AFFIRMATIVE DEFENSE

       43.     Plaintiff’s claims are barred by the statute of frauds.

                               EIGHTH AFFIRMATIVE DEFENSE

       44.     Plaintiff’s claims are barred by the statute of limitations.

                                NINTH AFFIRMATIVE DEFENSE

       45.     Plaintiff’s claims are barred as being previously waived.

                               TENTH AFFIRMATIVE DEFENSE

       46.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of setoff or recoupment.

                             ELEVENTH AFFIRMATIVE DEFENSE

       47.     Plaintiff’s claims fail to state a cause of action under applicable law.

                              TWELTH AFFIRMATIVE DEFENSE

       48.     Plaintiff’s claims lack subject matter jurisdiction before this Court.

                           THIRTEENTH AFFIRMATIVE DEFENSE

       49.     Plaintiff’s claims are barred to the extent that they rely upon written instruments which

331B did not execute nor form the basis of a legal cognizable contract under applicable law.

                           FOURTEENTH AFFIRMATIVE DEFENSE

       50.     Defendants invoke the defenses, protections and limitations of Title VII, 42

       U.S.C.§2000 et seq.

                             FIFTEENTH AFFIRMATIVE DEFENSE

       51.     To the extent that Plaintiff may seek punitive damages, Plaintiff’s recovery is limited

by applicable provisions of Title VII and the Maryland and/or United States Constitutions. Any award

of punitive damages to Plaintiff in this case would be in violation of Title VII and the constitutional

                                                Page 4 of 6
             Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 5 of 6



safeguards provided to Defendant under the Constitution of the United States and/or the laws of the

State of Maryland.

                                 SIXTEENTH AFFIRMATIVE DEFENSE

       52.     Plaintiff is not entitled to punitive/liquidated damages as Defendants did not act or fail

to act in a manner sufficient to give rise to punitive/liquidated damages liability.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

       53.     Plaintiff has failed to exhaust administrative remedies.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

       54.     Defendant reserves the right to assert further affirmative defenses as they become

evident through discovery investigation.

                            NINETEENTH AFFIRMATIVE DEFENSE

       55.     All actions taken by Defendant with respect to Plaintiff were supported by legitimate

business reasons.

       WHEREFORE, Defendant 331B requests that this Honorable Court enter judgment in its

favor against Plaintiff as to all counts of Plaintiff’s Complaint and to each and every alleged damage

asserted therein; and for such other and further relief as this Court may find appropriate.

                                   DEMAND FOR JURY TRIAL

       Defendant demands a trial by jury on all claims.

                                                 Respectfully submitted,

                                                 ____________/s/_____________________
                                                 Jason C. Buckel     Federal Bar No: 24766
                                                 T. Lee Beeman, Jr. Federal Bar No: 19613
                                                 Buckel, Levasseur, Pillai & Beeman, LLC
                                                 206 Washington Street
                                                 Cumberland, MD 21502
                                                 blpassistant@atlanticbbn.net
                                                 Phone: (301) 759-3700 Fax: (301) 722-0334
                                                 Attorney for Defendant

                                                Page 5 of 6
           Case 1:20-cv-02456-DLB Document 6 Filed 10/08/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of October 2020, a copy of the aforegoing
Defendant’s Answer to Complaint was served via U.S. First Class, Pre-Paid Mail to:


                                       Sundeep Hora
                              Alderman, Devorsetz & Hora PLLC
                             1025 Connecticut Ave., NW, Suite 615
                                   Washington, DC 20036
                                     Counsel for Plaintiff




                                                 ____________/s/_____________________
                                              Jason C. Buckel     Federal Bar No: 24766
                                              T. Lee Beeman, Jr. Federal Bar No: 19613
                                              Buckel, Levasseur, Pillai & Beeman, LLC
                                              206 Washington Street
                                              Cumberland, MD 21502
                                              blpassistant@atlanticbbn.net
                                              Phone: (301) 759-3700 Fax: (301) 722-0334
                                              Attorney for Defendant




                                            Page 6 of 6
